PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/863,206
Filing Date: 5 Jan 2018
Appellant(s): IoTecha Corp.



__________________
                                                           Gregory M. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/8/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/6/22from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
See the 5/6/22 action

(2) Response to Argument
On page 8, Appellant states, “The blockchain limitation of independent claims 1 and 38 require a digital coin value to be encoded within each block of the chain and advertisement delivery information to be encoded in at least a first block and a second block of the chain.”.
Examiner notes the Final Rejection dated 5/6/2022.  Pages 5 thru 7 of that action address this feature.  Examiner’s notes that the Appellant’s claims are directed towards Electric Vehicle (EV) charging stations and vehicles.  All the features of the EV charging station and image sensors and battery status, etc are shown.  Also, all the ad information tracked and provided and also incentive values is shown by the primary prior art.
The actual claim language states, “Encoding the advertisement delivery information…describing charging of the EV…includes an identifier of the EV or the at least one user of the EV…”.
And, Turner discloses ads based on the EV or the user or an identifier of the vehicle:
“[5]… advertising which appears on all or a portion of the EVCS/EVSE display apparatus based upon the identity of the user interacting with the EVCS/EVSE; … advertising which appears on all or a portion of the EVCS/EVSE based at least in part on a recognition by the EVCS/EVSE of the make, model, year of manufacture, installed accessories, or other characteristic of a vehicle which has been connected to the EVCS/EVSE for charging;”;
“[0059] In another example, the identity of the current viewer is identified when the viewer plugs in their electric vehicle or is identified based on the means the EVCS/EVSE uses to determine access for billing purposes (e.g., based on the user's credit card or other card used to activate the EVCS/EVSE). In this example, specific advertising can be displayed to the viewer based on criteria specific to this viewer (e.g., based on demographic information about the user).”.
Turner also discloses that the user info includes the vehicle he drives, “[47]…  For example, the data can include data about a user's identification, address, account, usage history, vehicle, and/or other such user data. In the illustrated embodiment, the EVCS/EVSE back office server 160 further includes EVCS/EVSE advertisers' data 168.”.
And, Turner discloses ad data and information including particular user charging history and targeted ad info:
“[99]… The method can also further comprise receiving information about an identity of a user of a electric vehicle at the EVCS or EVSE; retrieving information from a user database based on the identity of the operator, the information from the user database including information indicating one or more of the user's interests, personal preferences, consumer history, usage history, age, gender, household income level, employer, or home address; selecting targeted advertising data based at least in part on the information retrieved from the user database; and transmitting the targeted advertising data to the EVCS or EVSE, the EVCS or EVSE being configured to display one or more targeted advertisements based on the targeted advertising data.”.
And, Turner discloses detailed adverting log files and reports on the ads provided including the where, when, criteria, and targeting parameters ([70]; claims 14, 15, 30).
So, Turner clearly discloses recording and transmitting all the information in the claim language.  Turner does not explicitly disclose that blockchain is used for the storing and transmitting info.  However, Appellant is not inventing a new blockchain feature or new way to use blockchain.  Rather, Appellant is using blockchain in a standard way to store and transmit the info that Turner already discloses.  And, as shown in the rejection, a 103 rejection is made for the blockchain features.  And, Wheeler discloses electric power distribution systems [83] and vehicles [104] and battery chargers [120-122] and billing [51].  So, Wheeler is clearly analogous to Turner and to the Appellant’s claims.  And, Wheeler discloses using block chain to encode a variety of info ([16]).  And, it is inherent to blockchain that values or ledgers are based on adjacent prior blocks in the chain (Wheeler describes this with “[56]…when ledgers are appended”.  And, it is inherent with blockchains that one value comes after the next in a chain).  So, how blockchain functions discloses the “in which the encoded first block is encoded based on the second encoded block” feature. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wheeler’s use of blockchain for transmitting info to Turner’s tracking and transmitting ad related info. One would have been motivated to do this in order to better track and transmit info.
Now Examiner turns to the digital coin value features.  The actual claim language states, “encoding, for each block of the chain, a digital coin value which is a sum of a digital coin value…”.  Turner does not explicitly disclose encoding, for each block of the chain, a digital coin value which is a sum of a digital coin value indicated in an adjacent prior block in the chain and a value corresponding to the information encoded in the block. However, Turner discloses loyalty programs [61] and loyalty cards and stored value cards ([94] with Table 1 and “this includes allowing for one-time transactions OR using loyalty cards and/or stored value cards”) and payment info ([70]; and see [72, 89] and Fig. 20 for payment info). Hence, Turner discloses with the loyalty programs and cards and stored value cards adding or subtracting value from the program/card over time.  Examiner interprets that loyalty cards and stored value cards can have a value that can be used across multiple transactions.  And, Wheeler discloses aggregating discounts or promotions (“[50]… to aggregate discounts or promotions with fulfillment of a smart contract”) using block chain to encode a variety of info ([16]) and using and transferring digital currencies and assigning value [16, 35].  Hence, Turner discloses the digital value that is a value that is stored that is added to or subtracted from based on previous and current transactions.  So, again, Turner discloses all the info in the claim.  And, Wheeler, as shown above, is a analogous prior art and further shows that block chain can be used to store a value (“[16]… and assigning value to that input through the rules set out in the contract… in a public ledger in a Blockchain to track performance and initiate automatic payments, or asset exchange, when conditions are met.”).  And, it is inherent to blockchain that values or ledgers are based on adjacent prior blocks in the chain (Wheeler describes this with “[56]…when ledgers are appended”.  And, it is inherent with blockchains that one value comes after the next in a chain).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wheeler’s use of blockchain for recording and transmitting digital currency/value info to Turner’s tracking aggregating value amounts. One would have been motivated to do this in order to better record and transmit info.
So, Appellant is using blockchain in a standard way to store and transmit the info that Turner already discloses.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688  
                                                                                                                                                                                                      /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.